that that's appropriate," considering the instant offenses and Rios'
                   criminal history. We conclude that the district court did not abuse its
                   discretion at sentencing, and we
                                ORDER the judgments of,eopvAtionAkFygliMED.


                                                                                 J.
                                                      Gibbons




                   cc: Hon. Connie J. Steinheimer, District Judge
                        Washoe County Public Defender
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A


                MI I INESIMP"